Name: 2002/223/EC: Council Decision of 19 December 2001 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the United Nations Relief and Works Agency for Palestine Refugees in the Near East (UNRWA) concerning additional funding in 2001 under the current EC-UNRWA Convention for the years 1999 to 2001
 Type: Decision
 Subject Matter: European construction;  United Nations;  cooperation policy;  education;  health
 Date Published: 2002-03-16

 Avis juridique important|32002D02232002/223/EC: Council Decision of 19 December 2001 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the United Nations Relief and Works Agency for Palestine Refugees in the Near East (UNRWA) concerning additional funding in 2001 under the current EC-UNRWA Convention for the years 1999 to 2001 Official Journal L 075 , 16/03/2002 P. 0046 - 0046Council Decisionof 19 December 2001on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the United Nations Relief and Works Agency for Palestine Refugees in the Near East (UNRWA) concerning additional funding in 2001 under the current EC-UNRWA Convention for the years 1999 to 2001(2002/223/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 181 in conjunction with the first subparagraph of Article 300(3) thereof,Having regard to the proposal from the Commission(1),Having regard to the assent of the European Parliament(2),Whereas:(1) The current crisis in the Middle East has put additional burden on UNRWA.(2) The Community assistance to UNRWA is an important element in stabilising the situation in the Middle East and furthermore forms part of the campaign against poverty in developing countries and therefore contributes to the sustainable economic and social development of the population concerned and the host countries in which the population lives.(3) Support of UNRWA operations would be likely to contribute to the attainment of the Community objectives described above.(4) The current Convention between the European Community and the United Nations Relief and Works Agency for Palestine Refugees in the Near East (UNRWA) for the years 1999 to 2001 (EC-UNRWA Convention(3)), and in particular Article 6 thereof, envisages adjustments to the financial contributions,HAS DECIDED AS FOLLOWS:Article 1The Agreement in the form of an Exchange of Letters between the European Community and the United Nations Relief and Works Agency for Palestine Refugees (UNRWA) concerning an additional contribution of EUR 15 million to the existing funding in 2001 under the current Convention is hereby approved.The text of the Agreement is attached to this Decision.Article 2The President of the Council is hereby authorised to designate the persons empowered to sign the Agreement in order to bind the Community.Done at Brussels, 19 December 2001.For the CouncilThe PresidentA. Neyts-Uyttebroeck(1) Proposal of 7 December 2001 (not yet published in the Official Journal).(2) Opinion delivered on 12 December 2001 (not yet published in the Official Journal).(3) OJ L 261, 7.10.1999, p. 37.